Citation Nr: 0817614	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-20 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for bilateral loss of the 
ulnar nerve, to include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

The veteran had active service from March 1968 to March 1971.  
The veteran also had active service in the Republic of 
Vietnam from August 1968 to August 1969 and from July 1970 to 
March 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 2004 by the 
Department of Veterans Affairs (VA) Anchorage, Alaska, 
Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with the current claim.  The hearing was scheduled and 
subsequently held in May 2007.  The veteran testified before 
the undersigned Veterans Law Judge (VLJ), and the hearing 
transcript is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran in this case contends that his bilateral ulnar 
neuropathy is related to service and in particular, to his 
exposure to Agent Orange while serving in the Republic of 
Vietnam.

The Board has reviewed all of the evidence of record, and 
regrettably, a remand is required for additional evidentiary 
development.  Service medical records (SMRs) associated with 
the claims file do not show any diagnosis of or treatment for 
bilateral ulnar neuropathy.  

The first pertinent post-service treatment record is dated 
May 2003.  The veteran sought private care at the Maine 
General Medical Center (MGMC) for colon cancer.  In a history 
and physical examination report, the veteran indicated that 
he served two tours in Vietnam and that he was exposed to 
Agent Orange.  Following discharge from service, the veteran 
worked on offshore rigs for 25 years and he provided a social 
history in which he admitted to smoking three-fourths of a 
pack of cigarettes per day and drinking frequently.  The 
veteran stated that he had bilateral ulnar nerve neuropathy 
of some type.  However, an orthopedic and neurological 
screening administered at that time was negative. 
 
In October 2003, the veteran presented to R.C., M.D. after 
reporting dizziness and flank pain.  Dr. R.C. noted that the 
veteran experienced "chronic outer extremity disorder . . . 
loss of 90% of ulnar nerve in bilat arms."  Upon physical 
examination, Dr. R.C. noted that the veteran had wasting of 
the thenar eminence of the arms bilaterally.  The impression 
was dizziness/vertigo, right flank pain, possible kidney 
stone, and "ulnar nerve damage ?congenital."

The veteran was given a VA Agent Orange Registry Examination 
in June 2004.  The veteran's past medical history was 
significant in that he developed "problems" with his hands 
in the mid to late 1970s.  But, the examiner noted that the 
veteran did not seek treatment for these symptoms until the 
early 1980s.  According to the veteran, electromyographic 
(EMG) studies purportedly revealed significant bilateral 
ulnar nerve neuropathies, but no specific causal agent or 
injury was identified.  Upon physical examination, the 
examiner observed that the veteran's hands were quite weak 
with atrophy of the interosseous structures and thenars 
bilaterally.  The examiner described the weakness of the 
hands as a 2/5 bilaterally and found that this condition was 
secondary to severe ulnar nerve neuropathy.

The veteran reported to VA approximately one month later in 
July 2004 for the purpose of establishing primary care.  The 
veteran stated that he had a variety of problems, including 
bilateral chronic ulnar nerve damage.  The veteran indicated 
that he was diagnosed as having this condition in the 1980s, 
but that a cause was never determined for the condition.  The 
impression was bilateral interosseous wasting with previous 
nerve conduction studies showing ulnar neuropathy of an 
uncertain etiology.
  
The veteran sought additional private care from M.S., M.D. in 
September 2004 for bilateral weakness in the hands and 
shoulders.  The veteran reported having weakness in his hands 
since the 1970s.  The veteran indicated that he had numerous 
evaluations in Maine and at Massachusetts General Hospital 
(MGH) before moving to Alaska, but that no etiology was given 
for his severe bilateral ulnar neuropathy.  The veteran 
indicated at the time of the examination that he had 
increased weakness in his arms, increased pain in his 
shoulders, and difficulty sleeping due to pain.  The veteran 
provided a personal history in which he indicated that he was 
stationed in Vietnam for two years.  A neurological motor 
examination showed that the veteran was only able to raise 
his arms to shoulder level.  Dr. M.S. noted that the veteran 
had severe weakness in the hands with severe wasting of the 
intrinsic hand muscles and bilateral "Froman's Sign."  The 
impression was severe bilateral ulnar neuropathy, etiology 
unknown.  Dr. M.S. subsequently referred the veteran for 
additional diagnostic testing.  

Magnetic resonance imaging (MRI) of the cervical spine 
conducted in September 2004 was interpreted to show 
degenerative cervical disk disease with a small central C6-7 
disk protrusion.  No evidence of neural impingement was noted 
at that time.

The veteran also underwent an electromyography (EMG) study in 
September 2004.  The veteran reported weakness in his hands 
and arms since the 1970s.  The veteran's symptoms were stable 
until the past few months when the veteran experienced severe 
shoulder pain radiating all the way to his hands.  The 
veteran stated that the pain began in the left shoulder, but 
had progressed to the right side.  He also had tingling in 
his hands and arms bilaterally, usually after sleeping or 
working with his hands.  The results of the EMG study were 
interpreted to show an abnormal electrodiagnostic study.  In 
particular, the study revealed evidence of chronic motor and 
sensory, left greater than right, axonal ulnar neuropathy.  
No evidence of cervical radiculopathy or acute denervation 
was noted.

The Board notes that the veteran testified before the 
undersigned VLJ in May 2007.  The veteran stated that he had 
atrophy as well as a loss of strength in his arms and hands 
that dated back to the early to mid 1970s.  At the time of 
the hearing, the veteran experienced pain as well as a loss 
of function and fatigue.  The veteran testified that he 
sought care from numerous private providers in Maine and 
California at various times after discharge from service.  He 
was also purportedly treated by a team of neurologists at 
Massachusetts General Hospital (MGH) during the early 1980s.  
The veteran further testified that he received Social 
Security Disability compensation.  The Board notes that none 
of these records are currently associated with the claims 
file.  Thus, the RO should attempt to obtain these records 
and associate them with the claims file. 

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 
3.159.  This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  The veteran has not been afforded 
a VA examination in this case, and in light of the evidence 
described above, the veteran should be scheduled for a VA 
examination to determine the nature and etiology of his ulnar 
neuropathy and its relationship, if any, to service.  

Additionally, the veteran receives medical care through VA.  
VA is required to make reasonable efforts to help a veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court of Appeals for Veterans 
Claims (Court) held that VA has constructive notice of VA-
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Therefore, the RO should request all VA 
medical records pertaining to the veteran that are dated from 
July 7, 2004 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify all sources of VA and 
non-VA treatment for his bilateral ulnar 
neuropathy from the early 1980s to the 
present.  In particular, the veteran is 
asked to provide, or authorize VA to 
obtain, any and all treatment records at 
Massachusetts General Hospital pertaining 
to the veteran and the claimed disability.  
The RO should also attempt to obtain any 
other evidence identified as relevant by 
the veteran during the course of the 
remand, provided that the veteran 
completes the required authorization 
forms.

2.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records that are 
dated from July 7, 2004 to the present.  
All efforts to obtain these records should 
be fully documented, and the VA medical 
facilities should provide a response if 
all of the records have already been 
provided.  VA will end its efforts to 
obtain records from a Federal department 
or agency only if VA concludes that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile. 

3.  The RO should also contact the 
appropriate Federal agency and attempt to 
obtain complete copies of the veteran's 
Social Security Disability records.  All 
efforts to obtain these records should be 
fully documented, and the Federal agency 
should provide a response if all of the 
records have already been provided or if 
no such records exist.  VA will end its 
efforts to obtain records from a Federal 
department or agency only if VA concludes 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  

4.  After the above development is 
complete, the RO should make arrangements 
with the appropriate VA medical facility 
for the veteran to undergo a neurological 
examination to ascertain the nature and 
etiology of any and all ulnar nerve 
disabilities and proper diagnoses thereof.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims folder 
and the remand have been reviewed.  Any 
appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.

If the examiner determines that the 
veteran currently has a neuropathological 
disorder, to include bilateral ulnar 
neuropathy, the examiner is asked to 
express an opinion as to whether the 
veteran's condition is at least as likely 
as not (i.e., 50 percent or greater 
possibility) related to the veteran's 
active military service.  The examiner 
must provide a complete rationale for any 
stated opinion.

5.  Thereafter, the RO should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



